      Case 1:18-cv-00566-TJM-CFH Document 164-1 Filed 01/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

NATIONAL RIFLE ASSOCIATION OF AMERICA,
                                                           Case No. 18 Civ. 566 (TJM)(CFH)
                        Plaintiff,
        v.

ANDREW CUOMO, both individually and in his
official capacity; MARIA T. VULLO, both
individually and in her official capacity; and
THE NEW YORK STATE DEPARTMENT OF
FINANCIAL SERVICES,

                        Defendants.

                      DECLARATION OF DEBRA L. GREENBERGER

                DEBRA L. GREENBERGER declares, under penalty of perjury, pursuant to 28

 U.S.C. § 1746, that the following is true and correct:

        1.      I am a partner at the law firm of Emery Celli Brinckerhoff & Abady LLP,

 attorneys for defendant Maria T. Vullo. I submit this declaration in opposition to Plaintiff’s

 motion to amend.

        2.      Attached as Exhibit 1 is a true and correct copy of the transcript of proceedings

 before the Honorable Christian F. Hummel held on December 4, 2019.

        3.      Attached as Exhibit 2 is a true and correct copy of Plaintiff National Rifle

 Association of America’s Objections to Defendant Maria T. Vullo’s First Set of Interrogatories,

 dated January 6, 2020.

 Dated: New York, New York
        January 27, 2020




                                                      /s Debra L. Greenberger
                                                      DEBRA L. GREENBERGER
